DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-17 and 19-21 are pending in this application. 

The applicant has provided a replacement abstract, in response the previous objection to the abstract of the disclosure is withdrawn. 

In response to the applicant’s arguments and claim amendments, the previous rejections under 35 U.S.C. 112(b) regarding the use of the phrases “fixing for coupling” and “coupling for“ are withdrawn.
In the limitations “rotation resisting fixings for coupling” (amended claims 4, 6)  and “tightening fixing for coupling” (amended claims 1, 14, 15, 21), “fixing” is a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and invokes 35 U.S.C. 112(f). 
The limitation “a coupling rod for” (claim 13, 21) recites sufficient structure to perform the function and therefore does not invoke 35 U.S.C. 112(f).  
Claim 12 was previously rejected under 35 U.S.C. 112(b) because it was unclear with “respective elements” the “support” was configured to engage with. As currently drafted, the claim is still indefinite under 35 U.S.C. 112(b).
Claim 17 has been amended to delete the phrase “for example” and to recite the phrase “including but not limited to”, in response the previous rejection under 35 U.S.C. 112(b) is withdrawn.


Applicant’s arguments with respect to: 
Claims 1-4, 6-8 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haaf 
Claims 1 and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schotthoefer et al. 
Claims 7, 9-16, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Haaf
Claims 4-6 as rejected under 35 U.S.C. 103 as being unpatentable over Haaf in view of Bryson 
have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “rotation resisting fixings for coupling” (amended claims 4, 6)  and “tightening fixing for coupling” (amended claims 1, 14, 15, 21). In the instant application, “fixing” is a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and therefore invokes 35 U.S.C. 112(f). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 5 objected to because of the following informalities: The phrase “one or more rotation resisting fixings” could include a hyphen to be consistent with “one or more rotation-resisting fixings” in claim 4.   

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination on the merits, the claim is examined as best understood. 
Claim 9 recites the limitation “wherein said support rod comprises a support base, and a rod upstanding from said support base” (ln 1-2). As currently drafted, it is unclear how the support rod comprises both a rod and a base. The structural relationship between “the support rod”, “a support base”, and “a rod” is not well defined by the claim and it is unclear if “the support rod” and “a rod” are intended to be the same part. For purposes of examination on the merits, it is interpreted that there is a support with a base and a support rod upstanding therefrom. 
Claims 10-16 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-12, 14 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipscomb et al. (US 2005/0011469 A1). 
Regarding claim 1, Lipscomb discloses a scratching apparatus comprising; 
a plurality of scratchable sacrificial elements (90; Fig 2, also see para 0045) that can be assembled together to form a tower (Figs 1, 2), 
a support rod (spline 92 and base 42; Fig 2), 
a cap (44; Fig 2), 
a tightening fixing (86) for coupling the cap (44) to the support rod (92), and 
a base (50) having a first surface on which the tower can be mounted so that the tower is generally upstanding from the base when the apparatus is in use (Fig 2), 
wherein tightening the tightening fixing against the cap clamps the tower between the cap and the base (Figs 1-2).

Regarding claim 2, Lipscomb discloses the apparatus according to claim 1 as previously discussed. 
Lipscomb further discloses: wherein adjacent scratchable sacrificial elements (90; Fig 2) that form the tower are coupled to one another (Figs 1-2).

Regarding claim 3, Lipscomb discloses the apparatus according to claim 2 as previously discussed. 
Lipscomb further discloses comprising a plurality of adhesive fixings for coupling adjacent scratchable sacrificial elements together (adhesive; para 0049).

Regarding claim 4, Lipscomb discloses the apparatus according to claim 1 as previously discussed. 
Lipscomb further discloses comprising one or more rotation-resisting fixings (58 and glue; Figs 1-2; para 0038) for coupling the tower to said base.

Regarding claim 5, Lipscomb discloses the apparatus according to claim 4 as previously discussed. 
Lipscomb further discloses wherein the one or more rotation resisting fixings (58 and glue; Figs 1-2; para 0038) include an adhesive fixing (glue as described in para 0038) for coupling the tower to the base.

Regarding claim 6, Lipscomb discloses the apparatus according to claim 4 as previously discussed. 
Lipscomb further discloses wherein the one or more rotation-resisting fixings (58 and glue; Figs 1-2; para 0038) for coupling the tower to the base are provided to resist rotation of the tower relative to the base when the scratching apparatus is in use (Figs 1-2). 

Regarding claim 7, Lipscomb discloses the apparatus according to claim 1 as previously discussed. 
Lipscomb further discloses wherein the support rod (92, 42) is insertable through the sacrificial elements (90) that form said tower to stabilize the tower (Figs 1-2).

Regarding claim 8, Lipscomb discloses the apparatus according to claim 7 as previously discussed. 
Lipscomb further discloses wherein said support rod (92) is engageable with the base (50).

Regarding claim 9, Lipscomb discloses the apparatus according to claim 7 as previously discussed. 
Lipscomb further discloses wherein said support rod (92, 42) comprises a support base (42), and a rod (92) upstanding from said support base (Figs 1-2).

Regarding claim 11, Lipscomb discloses the apparatus according to claim 9 as previously discussed. 
Lipscomb further discloses wherein said scratchable sacrificial elements each define an aperture (each one of 90 has an opening along the inner/medial side), the apertures in said scratchable sacrificial elements being alignable to form a passageway for accommodating the rod (each one of 90 has an opening along the inner/medial side which 92 extends between).

Regarding claim 12, Lipscomb discloses the apparatus according to claim 9 as previously discussed. 
Lipscomb further discloses wherein said support rod (92, 42) is configured to positively engage with respective scratchable sacrificial elements (Figs 1-2).

	Regarding claim 14, Lipscomb discloses the apparatus according to claim 9 as previously discussed.
Lipscomb further discloses wherein the cap (44) and the tightening fixing (86) couple the cap (44) to the rod (92, 42) so that the tower is sandwiched between the cap (44) and the base (50) (Figs 1-2).

	Regarding claim 16, Lipscomb discloses the apparatus according to claim 14 as previously discussed.
Lipscomb further discloses wherein the tightening fixing (86) can be tightened to clamp the tower between the base (50) and the cap (44) (Figs 1-2).	

Claims 1, 7 and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartelius et al. (US Pub No 2017/0202181 A1). 
Regarding claim 1, Hartelius discloses a scratching apparatus (Fig 1) comprising; 
a plurality of scratchable sacrificial elements (cylindrical member 12 covered with scratching material such as carpet (carpet consists of a plurality of fibers/pile); para 0019) that can be assembled together to form a tower (Fig 1), 
a support rod (15; Fig 1), 
a cap (13; Fig 1), 
a tightening fixing (14, 16; Fig 1) for coupling the cap (13) to the support rod (15), and 
a base (41) having a first surface on which the tower can be mounted so that the tower is generally upstanding from the base when the apparatus is in use (Fig 1), 
wherein tightening the tightening fixing against the cap clamps the tower between the cap and the base (Figs 1, 2).

Regarding claim 7, Hartelius discloses the apparatus according to claim 1 as previously discussed. 
Hartelius further discloses wherein the support rod (15) is insertable through the sacrificial elements that form said tower to stabilize the tower (Figs 1-2). 

Regarding claim 9, Hartelius discloses the apparatus according to claim 7 as previously discussed. 
Hartelius further discloses a support (15, 21; Fig 1) comprising a support base (21), and a rod upstanding from said support base (15).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (US 2005/0011469 A1) as applied to claim 9 above, and further in view of Stewart et al. (US Patent No 6,345,593 B1). 
Regarding claim 10, Lipscomb discloses the apparatus according to claim 9 as previously discussed. 
Lipscomb further discloses wherein said base (50) accommodates said support base (42). 
Lipscomb does not explicitly disclose said base includes a recess for accommodating said support base. 
However, Stewart discloses a scratching post with a base (analogous art). Stewart discloses a post with a plurality of scratchable elements (58, Fig 1), a base (28) having a first surface on which the tower can be mounted so that the tower is generally upstanding from the base when the apparatus is in use (Fig 1), and a support base (40). 
	Stewart further discloses said base includes a recess for accommodating said support base (raised edges 45 of base 28 form a recess for carpet 40; Fig 1, col 6, ln 56-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lipscomb by incorporating a recess in the base as taught by Stewart for the purpose of accommodating the support base. This would be done “so that there is less chance of it [support base] becoming dislodged” (col 6, ln 61-62), thereby improving the stability of the scratching apparatus. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (US 2005/0011469 A1) as applied to claim 1 above, and further in view of Haaf et al. (US Pub No 2012/0090552 A1). 
	Regarding claim 17, Lipscomb discloses the apparatus according to claim 1 as previously discussed.
Lipscomb further discloses wherein said scratchable sacrificial elements (scratching material 90) can be made of carpet fabric or other material (para 0045). Lipscomb also discloses scratching post scratching surfaces can be corrugated cardboard (para 0005), fabric or rope (para 0007). 
Additionally, Haaf et al. discloses a scratching post with a plurality of scratchable sacrificial elements (Fig 1)(analogous art). 
Haaf further discloses wherein said scratchable sacrificial elements are of a biodegradable material, including but not limited to cardboard (corrugated cardboard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lipscomb in view of Haaf by using a biodegradable material (cardboard) as the scratchable sacrificial element. One of ordinary skill in the art would be motivated to use cardboard because it is inexpensive and “cats enjoy cardboard because the corrugations have the appropriate feel to satisfy their natural scratching tendencies” (para 0004). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (US 2005/0011469 A1).
Regarding kit claim 19, in view of the structure disclosed by Lipscomb (claim 1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to break the components of the cat scratching apparatus down and assemble them into kit form. One of ordinary skill in the art would be motivated to provide the components of the cat scratching apparatus as a kit to facilitate more compact storage of the product, especially for retail storage and during shipping/delivery of the apparatus to a user. 

Regarding kit claim 20, in view of the structure disclosed by Lipscomb (claims 1, 19), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the scratchable sacrificial elements already assembled as a tower ready for coupling with the base. This would be done to reduce the number of steps a user must take when assembling their cat scratching apparatus. 

Claims 13, 15 and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hartelius (US Pub No 2017/0202181 A1) view of Tuthill (US Pub No 2017/0350159 A1). 
Regarding claim 13, Hartelius discloses the apparatus according to claim 9 as previously discussed.
Hartelius does not explicitly disclose comprising a supplementary support rod and a coupling rod for engaging said supplementary support rod to the support rod to form an extended support rod.
However, Tuthill discloses a support rod (analogous art). 
Tuthill discloses a support rod (30), a supplementary support rod (20) and coupling rod (40) for engaging said supplementary support rod to the support rod to form an extended support rod (Fig 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hartelius by incorporating a supplementary support rod and a coupling rod as taught by Tuthill. This would be done so that the support rod can be broken down into smaller, more compact, parts during transport to the customer, shipping, and storage (Tuthill, para 0004). 

Regarding claim 15, Hartelius in view of Tuthill discloses the apparatus according to claim 13 as previously discussed.
Hartelius as modified by Tuthill discloses wherein the cap (13) and the tightening fixing (16, 14) couple the cap (13) to the supplementary support rod so that the tower is sandwiched between the cap and the base (Fig 1).

Regarding claim 21, Hartelius discloses a scratching apparatus comprising (Fig 1): 
a plurality of scratchable sacrificial elements (cylindrical member 12 covered with scratching material such as carpet (carpet consists of a plurality of fibers/pile); para 0019) that can be assembled together to form a tower (Fig 1), 
a base (41) having a first surface on which the tower can be mounted so that the tower is generally upstanding from the base when the apparatus is in use (Fig 1), 
a support (15, 21) insertable through the sacrificial elements that form said tower to stabilize the tower (Figs 1-2), 
wherein said support (15, 21) comprises a support base (21), and a rod (15) upstanding from said support base (Fig 1), 
said apparatus further comprising: 
a cap (13), and 
a tightening fixing (14, 16) for coupling the cap to the supplementary support rod so that the tower is sandwiched between the cap and the base (Figs 1-2).

Hartelius does not explicitly disclose comprising a supplementary support rod and a coupling rod for engaging said supplementary support rod to the support rod to form an extended support rod.
However, Tuthill discloses a support rod (analogous art). 
Tuthill discloses a support rod (30), a supplementary support rod (20) and coupling rod (40) for engaging said supplementary support rod to the support rod to form an extended support rod (Fig 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hartelius by incorporating a supplementary support rod and a coupling rod as taught by Tuthill. This would be done so that the support rod can be broken down into smaller, more compact, parts during transport to the customer, shipping, and storage (Tuthill, para 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Crow (US-3479990-A), Wedeking (US-2438731-A), Yoder (US-2005817-A), Delp (US-2888906-A), Murrer (US-20080196675-A1), Leon (US-20030221628-A1), Gear (US-20010045191-A1), Ritchey (US-20080282987-A1), DeRaspe-Bolles (US-20030192486-A1), Lee (US-20170112098-A1), Hatten (US-5067440-A), Cook (US-4177763-A), Carnobenelli (US-5884586-A), and Wedertz (US-20100326367-A1). 
These documents present alternative designs similar in scope to the applicant’s submission. The cited prior art include scratching apparatuses with support structures (including support rods, bases, tightening fixings, and fixings) and scratchable elements. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644